               Case
 AO 106 (Rev. 04/10)   1:21-mj-00418-LB
                     Application for a Search Warrant   Document 1 Filed 04/06/21 Page 1 of 46 PageID #: 1


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Eastern District
                                                        __________         of New
                                                                    District       York
                                                                              of __________

               In the Matter of the Search of                              )
           (Briefly describe the property to be searched                   )
            or identify the person by name and address)
In the Matter of the Application of the United States Of America for a
                                                                           )         Case No.      21-MJ-418
                                                                           )
Search and Seizure Warrant for the Premises Known and Described            )
as 214 Beach 97th Street, Far Rockaway, New York, and Any Closed           )
Containers/Items Contained Therein

                                              APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
  See Attachment A.

 located in the              Eastern               District of                 New York             , there is now concealed (identify the
 person or describe the property to be seized):

   See Attachment A.

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ✔ evidence of a crime;
                ’
                ’ contraband, fruits of crime, or other items illegally possessed;
                  ’ property designed for use, intended for use, or used in committing a crime;
                  ’ a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                           Offense Description
        18 USC 641                                  Theft of government funds
        18 USC 1341                                 Mail fraud
        18 USC 1343                                 Wire fraud
           The application is based on these facts:
         See attached Agent Affidavit.


            ✔ Continued on the attached sheet.
            ’
            ’ Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                 Applicant’s signature
                                                                 Kristen Dufour, Special Deputy U.S. Marshal, NY/NJ Regional Fugitive Task Force
 Sworn to me through the transmission of this                                                      Printed name and title
 Affidavit by reliable electronic means,
 pursuant to Federal Rules of Criminal Procedure
 41(d)(3) and 4.1 this
 Date:        4/6/21
                                                                                                     Judge’s signature

 City and state: Brooklyn, New York                                                       Hon. Lois Bloom, U.S. Magistrate Judge
                                                                                                   Printed name and title
          Print                        Save As...                        Attach                                                 Reset
    Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 2 of 46 PageID #: 2




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 In the Matter of the Application of the United                 TO BE FILED UNDER SEAL
 States Of America for a Search and Seizure
 Warrant for the Premises Known and Described                   Agent Affidavit in Support of
 as 214 Beach 97th Street, Far Rockaway, New               Application for Search and Seizure
 York, and Any Closed Containers/Items                                              Warrant
 Contained Therein

EASTERN DISTRICT OF NEW YORK) ss.:

        KRISTEN DUFOUR, being duly sworn, deposes and says:

I. Introduction

    A. Affiant

        1.     I am an Investigative Attorney with the New York City Department of Investigation

(“DOI”). I am also a Special Deputy U.S. Marshal with the NY/NJ Regional Fugitive Task Force.

As such, I am a “federal law enforcement officer” within the meaning of Federal Rule of Criminal

Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and

duly authorized by the Attorney General to request a search warrant. I have been employed by

DOI for approximately 6 years. At DOI, I am responsible for, among other things, conducting and

assisting in investigations involving public corruption and frauds perpetrated against New York

City. During my time with DOI and as a Special Deputy U.S. Marshal, I have conducted and

participated in the execution of premises search warrants and search warrants involving electronic

evidence. Through my training and experience, I have become familiar with the manner in which

people use technology to commit crimes and the law enforcement techniques that can be used to

investigate and disrupt such activity.

        2.     I make this Affidavit in support of an application pursuant to Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises specified below (the “Subject

                                                 1
2019.11.19
    Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 3 of 46 PageID #: 3




Premises”) for, and to seize, the items and information described in Attachment A. This affidavit

is based upon my personal knowledge; my review of documents and other evidence; my

conversations with other law enforcement personnel; and my training, experience and advice

received concerning the use of computers in criminal activity and the forensic analysis of

electronically stored information (“ESI”). Because this affidavit is being submitted for the limited

purpose of establishing probable cause, it does not include all the facts that I have learned during

the course of my investigation. Where the contents of documents and the actions, statements, and

conversations of others are reported herein, they are reported in substance and in part, except where

otherwise indicated.

    B. The Subject Premises

        3.     The Subject Premises is particularly described as a three-story home with a garage

located at 214 Beach 97th Street, Far Rockaway, New York. The front door to the Subject

Premises is white and bears the number “214.” Below are photographs of the outside and certain

portions of the inside of the Subject Premises:




                                                  2
2019.11.19
    Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 4 of 46 PageID #: 4




                                       3
2019.11.19
    Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 5 of 46 PageID #: 5




                                       4
2019.11.19
    Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 6 of 46 PageID #: 6




    C. The Subject Offenses

        4.     For the reasons detailed below, I believe that there is probable cause to believe that

the Subject Premises contain evidence, fruits, and instrumentalities of (a) a scheme to defraud the

United States Government and New York City agencies, including the New York City Human

Resources Administration (“HRA”), the New York City Housing Preservation & Development

(“HPD”), and the New York City Housing Authority (“NYCHA,” and with HRA and HPD, the

“Agencies”), by fraudulently claiming to own 20 properties (the “Properties”) in New York City

and renting out those Properties to homeless and low-income families pursuant to the Agencies’

rental assistance programs, and fraudulently collecting hundreds of thousands of dollars in rental

and related payments from the Agencies as the purported owner and landlord of the Properties;

and (b) Medicaid fraud, in violation of Title 18, United States Code, Sections 641 (theft of

government funds), 1341 (mail fraud), 1343 (wire fraud), and 2 (aiding and abetting the

aforementioned offenses) (the “Subject Offenses”).

II. Probable Cause

    A. Probable Cause Regarding Subject’s Commission of the Subject Offenses

        5.     On April 2, 2021, United States Magistrate Judge Debra Freeman signed a

Complaint charging PAUL FISHBEIN, the defendant, with the Subject Offenses, and issued a

warrant for his arrest (the “Arrest Warrant”). Copies of the Complaint and Arrest Warrant are

attached hereto as Exhibit A. The Complaint is incorporated by reference herein.

        6.     On April 6, 2021, FISHBEIN was arrested by the United States Marshals and DOI

pursuant to the Arrest Warrant at the Subject Premises.

                              The Rental Assistance Program Fraud

        7.     As charged in the Complaint, there is probable cause to believe that FISHBEIN,

directly and indirectly through entities he owns, including 2166 Dean LLC, defrauded federal and
                                                  5
2019.11.19
    Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 7 of 46 PageID #: 7




city agencies by claiming to own the Properties, three of which are in the Bronx, New York, and

renting out the Properties to homeless and low-income families pursuant to the Agencies’ rental

assistance programs. Specifically, FISHBEIN fraudulently participated in and collected money

from HRA’s “Rental Assistance Program,” HPD’s “Section 8 Housing Program,” and NYCHA’s

“Section 8 Housing Program.”

        8.     As discussed in Paragraphs 10, 15 to 19, and 21 to 24 of the Complaint, FISHBEIN

does not and has never owned the Properties. By falsely claiming to own the Properties and renting

them out through the Agencies’ rental assistance programs, FISHBEIN fraudulently collected at

least approximately $1.5 million from the Agencies, including hundreds of thousands of dollars in

federal funds, from at least in or about 2013 through at least in or about the present.

        9.     Based on my conversations with DOI Special Investigator-1, who has reviewed

documents obtained from the Agencies and from New York’s “Automated City Register

Information System” (“ACRIS”) regarding the Properties, including deeds, I know that the

Properties that FISHBEIN fraudulently claimed to own and rented out are as follows:

                  i.   1511A Commonwealth Avenue, Bronx, NY

                 ii.   1511B Commonwealth Avenue, Bronx, NY

                iii.   2529B Grand Avenue, Bronx, NY

                iv.    551 Liberty Avenue, Brooklyn, NY

                 v.    305 Berriman Street, Brooklyn, NY

                vi.    24-30 Beach Channel Drive, Queens, NY

                vii.   24-32 Beach Channel Drive, Queens, NY

               viii.   24-36 Beach Channel Drive, Queens, NY

                ix.    480 Quincy Street, Brooklyn, NY


                                                  6
2019.11.19
    Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 8 of 46 PageID #: 8




                 x.    509 Rutland Road, Brooklyn, NY

                 xi.   91-07 184th Street, Queens, NY

                xii.   608 Van Buren Street, Brooklyn, NY

               xiii.   309 Beach 88th Street, Queens, NY

               xiv.    117-55 140th Street, Queens, NY

                xv.    54-64 46th Street, Queens, NY

               xvi.    99-27 Francis Lewis Blvd, Queens, NY

              xvii.    121-21 194th Street, Queens, NY

              xviii.   82 Utica Avenue, Brooklyn, NY

               xix.    672 Van Siclen Avenue, Brooklyn, NY

                xx.    189-32 113th Road, Queens, NY

        10.    The relevant details regarding this scheme are set forth in Paragraphs 7-36 of the

Complaint.

                                         Medicaid Fraud

        11.    As charged in the Complaint, FISHBEIN also engaged in Medicaid fraud.

        12.    Specifically, as alleged in Paragraphs 38(a)-(e) to 39(a)-(h) of the Complaint, from

at least in or about 2014 through at least in or about the present, FISHBEIN lied to HRA—one of

the New York City agencies that determines Medicaid eligibility—about his income and financial

resources in order to obtain Medicaid benefits.

        13.    As reflected in Paragraphs 39 to 41 of the Complaint, had FISHBEIN truthfully

reported his income, he would not have been eligible for Medicaid.




                                                  7
2019.11.19
    Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 9 of 46 PageID #: 9




        14.    As alleged in Paragraph 42 of the Complaint, through this scheme, FISHBEIN

fraudulently obtained at least approximately $47,621 in Medicaid benefits from at least in or about

2014 through at least in or about the present.

    B. Probable Cause Justifying Search of the Subject Premises

        15.    On April 5, 2021, United States Magistrate Judge Lois Bloom signed a search and

seizure warrant (“Search Warrant-1”) for an apartment and all electronic devices located at 8200

Shore Front Parkway (the “8200 Shore Front Parkway Property”). FISHBEIN has listed that

address as both his residential and business address since at least in or about 2013, including on

paperwork he submitted to the Agencies as the purported owner and landlord of the Properties.

        16.    On April 5, 2021, United States Magistrate Judge Stewart D. Aaron signed a

warrant for prospective location information and pen register information for FISHBEIN’s

cellphone (the “Target Cellphone”). Based on information obtained pursuant to that warrant, law

enforcement agents, including myself, confirmed that FISHBEIN was in Far Rockaway, New

York, where both the Subject Premises and the 8200 Shore Front Parkway Property are located.

Indeed, according to Google Maps, the Subject Premises is approximately a five-minute drive from

the 8200 Shore Front Parkway Property.

        17.    On April 6, 2021, FISHBEIN was ultimately arrested at the Subject Premises. I

was present for the arrest.

        18.    An individual who identified herself as FISHBEIN’s girlfriend was also present at

the Subject Premises at the time of the arrest. She stated, in substance and in part, that FISHBEIN

has lived at the Subject Premises—at least part time—since at least in or about 2017. She also

stated that FISHBEIN owns and has access to the entirety of the Subject Premises.




                                                 8
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 10 of 46 PageID #: 10




        19.    Based on my conversations with a special investigator at DOI with primary

responsibility for this investigation (“DOI Special Investigator-1”), who has reviewed emails

obtained from a Yahoo email account of FISHBEIN’s and court records, I have learned, among

other things, that in or about 2018, FISHBEIN was convicted in Queens County Supreme Court

of possession of a forged instrument in the second degree, in violation of New York Penal Law

Section 170.25, for presenting a forged deed containing a forged notary signature and stamp to the

County of Queens for the Subject Premises.          Such conduct is consistent with the charges

FISHBEIN is facing in this case. For example, as reflected in Paragraphs 17 to 18, 22 to 23, and

29 to 30 of the Complaint, FISHBEIN falsely claimed to be the owner and landlord of the

Properties for purposes of renting out the Properties under the auspices of the Agencies’ rental

assistance programs by, among other things, filing fake/forged deeds on ACRIS. Such deeds

purported to sell the Properties to FISHBEIN.

        20.    Based on my review of records obtained from ACRIS, I have learned, among other

things, that FISHBEIN claims to be the owner of the Subject Premises.

        21.    At the time of the arrest, I personally observed filing cabinets, numerous papers, a

computer, and a printer, among other things, in FISHBEIN’s bedroom at the Subject Premises.

Below are photographs capturing some of these items. I also observed boxes in the garage and in

other parts of the Subject Premises. Moreover, at the time of his arrest, FISHBEIN had the Target

Cellphone on his person. The Target Cellphone is assigned the call number that FISHBEIN listed

on paperwork he submitted to HRA, HPD, and/or NYCHA in connection with claiming to be the

landlord and owner of the Properties.




                                                9
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 11 of 46 PageID #: 11




                                      10
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 12 of 46 PageID #: 12




                                      11
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 13 of 46 PageID #: 13




        22.    Based on my involvement in this case, and my training and experience, given

FISHBEIN’s longstanding and wide-reaching fraudulent activity concerning the Properties, and

his involvement in Medicaid fraud, I believe there is probable cause to believe that the documents

and electronic devices located in the Subject Premises will contain evidence, fruits, and

instrumentalities of the Subject Offenses.

        23.    Based on my conversations with DOI Special Investigator-1, who has reviewed

emails obtained pursuant to search warrants, I have learned, among other things, that:

               a.     FISHBEIN communicated with others about the Properties.

               b.     For example, FISHBEIN circulated to the Agencies and to others via email

copies of the fake deeds, the leases, and other paperwork he had to provide to the Agencies as the

purported owner and landlord of the Properties, including paperwork in which he falsely claimed

he was working with a broker to rent out certain Properties.

               c.     FISHBEIN drafted and emailed HRA forged letters from a broker (“Broker-

1”) whom FISHBEIN claimed was involved in renting out certain Properties.

               d.     FISHBEIN used stolen driver’s licenses and Social Security numbers that

belonged to the individuals who purportedly sold the Properties to FISHBEIN in connection with

demonstrating that those individuals sold the Properties to FISHBEIN.

               e.     FISHBEIN also used, without Broker-1’s knowledge or authorization,

copies of Broker-1’s broker licenses. For example, in falsely claiming that he was using Broker-

1 to rent out certain of the Properties, FISHBEIN submitted, without Broker-1’s knowledge or

authorization, copies of Broker-1’s broker licenses to HRA.

        24.    Based on my training and experience, where individuals engaged in fraud use their

homes to carry out their criminal activity, evidence of the fraud is likely to be located at such


                                               12
2019.11.19
    Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 14 of 46 PageID #: 14




locations, including on electronic devices located in the home(s). Based on my training and

experience, under such circumstances, electronic communications sent in furtherance of or

otherwise in connection with fraudulent activity are likely to have been sent using electronic

devices located in a defendant’s home(s). Consistent with this assessment, and given that

FISHBEIN has lived, at least part time, at the Subject Premises since at least in or about 2017, I

believe that in addition to the 8200 Shore Front Parkway Property, FISHBEIN carried out his

fraudulent activities at the Subject Premises and that electronic communications sent to or from

FISHBEIN in connection with or in furtherance of his fraudulent conduct, including any electronic

communications sent to or from his Yahoo email account, would have been exchanged on

electronic devices located in the Subject Premises.1

        25.    Based on the foregoing, I respectfully submit that there is probable cause to believe

that FISHBEIN is engaged in the Subject Offenses, and that evidence of this criminal activity is

likely to be found in the Subject Premises and on electronic devices found in the Subject Premises.

        26.    Accordingly, for the reasons above, I believe there is probable cause to believe that

the following evidence, fruits, or contraband of the Subject Offenses will be found within the

Subject Premises and on cellphones and other electronic devices within the Subject Premises:


1
  On April 6, 2021, other law enforcement officers executed Search Warrant-1 for the 8200 Shore
Front Parkway Property. Based on my conversations with those law enforcement officers, I have
learned that numerous hard copy files pertaining to the Properties, as well as social security
numbers and driver’s licenses of HRA, HPD, and/or NYCHA clients placed in the Properties, tax
documents, bank records, records pertaining to entities FISHBEIN used in connection with the
Subject Offenses, and other evidence of the Subject Offenses were recovered from the 8200 Shore
Front Parkway Property. It appears, however, that FISHBEIN does not keep his electronic devices
at that property. Rather, based on my own personal observations, I believe that FISHBEIN’s
electronic devices are actually located at the Subject Premises. Moreover, based on the type of
evidence recovered from the 8200 Shore Front Parkway Property, and my observations of filing
cabinets, boxes, and other papers at the Subject Premises, I believe that the Subject Premises,
where FISHBEIN has apparently spent a significant amount of time since at least in or about 2017,
will contain additional evidence of the Subject Offenses.
                                                13
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 15 of 46 PageID #: 15




             a. Evidence that PAUL FISHBEIN, the defendant, does not and has never lawfully

                owned the following properties: (1) 1511A Commonwealth Avenue, Bronx, NY,

                (2) 1511B Commonwealth Avenue, Bronx, NY, (3) 2529B Grand Avenue, Bronx,

                NY, (4) 305 Berriman Street, Brooklyn, NY, (5) 24-30 Beach Channel Drive,

                Queens, NY, (6) 24-32 Beach Channel Drive, Queens, NY, (7) 24-36 Beach

                Channel Drive, Queens, NY, (8) 480 Quincy Street, Brooklyn, NY, (9) 509 Rutland

                Road, Brooklyn, NY, (10) 91-07 184th Street, Queens, NY, (11) 608 Van Buren

                Street, Brooklyn, NY, (12) 309 Beach 88th Street, Queens, NY, (13) 117-55 140th

                Street, Queens, NY, (14) 54-64 46th Street, Queens, NY, (15) 99-27 Francis Lewis

                Blvd, Queens, NY, (16) 121-21 194th Street, Queens, NY, (17) 82 Utica Avenue,

                Brooklyn, NY, (18) 551 Liberty Avenue, Brooklyn, NY, (19) 672 Van Siclen

                Avenue, Brooklyn, NY, and (20) 189-32 113th Road, Queens, NY (together, the

                “Properties”), including evidence of fake/forged deeds, forged signatures on deeds,

                including forged notary signatures, stolen or fake notary stamps/seals, and the use

                of other people’s driver’s licenses and Social Security numbers;

             b. Evidence regarding the names of or other information about any identity theft

                victims whose information may have been used in connection with the fake deeds

                or other documentation for the Properties, including records and devices containing

                stolen financial, business, and personal identification data, and any identification

                documents in the name of, and any documents addressed to, any person other than

                FISHBEIN;

             c. Evidence of any documentation or information FISHBEIN provided to or received

                from the New York City Human Resources Administration (“HRA”), the New


                                                 14
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 16 of 46 PageID #: 16




                York City Housing Preservation & Development (“HPD”), and the New York City

                Housing Authority (“NYCHA,” and with HRA and HPD, the “Agencies”)

                regarding the Properties;

             d. Evidence of any payments, including checks, debit cards, and electronic payments,

                that FISHBEIN received from the HRA, HPD, or NYCHA with respect to the

                Properties;

             e. Evidence concerning any mortgages and foreclosures on the Properties;

             f. Evidence concerning any lawsuits relating to the Properties;

             g. All communications about the Properties;

             h. Evidence of any co-conspirators, witnesses, or victims involved in FISHBEIN’s

                scheme to defraud the Agencies;

             i. Evidence of FISHBEIN acting as the owner or landlord of the Properties, including

                evidence of eviction proceedings FISHBEIN initiated against any clients the

                Agencies placed in the Properties;

             j. Evidence of FISHBEIN’s weekly, monthly, or annual income since 2014, and

                evidence of any assets or other financial resources FISHBEIN has had access to or

                owned since 2014;

             k. Evidence of any documents or information submitted to or received from the United

                States Government, the State of New York, or the City of New York, or any agency

                thereof, related to Medicaid benefits;

             l. Evidence of any documents or information pertaining to any health insurance

                companies that handled any claims for Medicaid on behalf of FISHBEIN;




                                                 15
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 17 of 46 PageID #: 17




             m. Evidence of communications with or regarding victims or witnesses of the Subject

                Offenses;

             n. Evidence concerning ownership, use, or control by FISHBEIN of any bank

                accounts used in connection with the Subject Offenses, including without

                limitation, debit cards, deposit slips, bank receipts, checkbooks, check registers,

                cashier’s checks, bank account opening documents, bank statements, and any other

                bank account records;

             o. Evidence concerning ownership, control, or operation by FISHBEIN of 2166 Dean

                LLC and of any other LLC, corporation, partnership, proprietorship, company, or

                other business or legal entity, including without limitation, incorporation

                paperwork, lease paperwork, invoices or bills, and documents relating to the

                payment of fees relating to any such entities;

             p. Records of the location or disposition of criminal proceeds obtained from the

                Agencies;

             q. Records and devices showing locations of other evidence of the Subject Offenses;

             r. Records and devices containing contact information of co-conspirators, including

                telephone numbers, email addresses, addresses, and identifiers for instant

                messaging and social medial accounts;

             s. Passwords or other information needed to access any computers, other electronic

                devices, or online accounts; and

             t. Safes, key-lock strong boxes, suitcases, locked cabinets, and other types of locked

                or closed containers used to store currency, books, records, documents, financial

                instruments, and other items of the sort described above.


                                                   16
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 18 of 46 PageID #: 18




    C. Probable Cause Justifying Search of ESI

        27.       Based on my training and experience, I know that individuals who engage in

schemes to defraud the government and others, including by stealing property and money from

others, commonly use computers to access websites used for illegal activity; communicate with

co-conspirators online; keep track of co-conspirator’s contact information; keep a record of illegal

transactions or criminal proceeds for future reference; and/or store stolen data for future

exploitation. As a result, they often store data on their computers related to their illegal activity,

which can include logs of online “chats” with co-conspirators; email correspondence; contact

information of co-conspirators, including telephone numbers, email addresses, and identifiers for

instant messaging and social medial accounts; stolen financial and personal identification data,

including bank account numbers, credit card numbers, and names, addresses, telephone numbers,

and social security numbers of other individuals; and/or records of illegal transactions or the

disposition of criminal proceeds.

        28.       Based on my training and experience, I also know that, where computers are used

in furtherance of criminal activity, evidence of the criminal activity can often be found months or

even years after it occurred. This is typically true because:

             Electronic files can be stored on a hard drive for years at little or no cost and users thus
              have little incentive to delete data that may be useful to consult in the future.

             Even when a user does choose to delete data, the data can often be recovered months
              or years later with the appropriate forensic tools. When a file is “deleted” on a home
              computer, the data contained in the file does not actually disappear, but instead remains
              on the hard drive, in “slack space,” until it is overwritten by new data that cannot be
              stored elsewhere on the computer. Similarly, files that have been viewed on the Internet
              are generally downloaded into a temporary Internet directory or “cache,” which is only
              overwritten as the “cache” fills up and is replaced with more recently viewed Internet
              pages. Thus, the ability to retrieve from a hard drive or other electronic storage media
              depends less on when the file was created or viewed than on a particular user’s
              operating       system,       storage      capacity,      and      computer        habits.


                                                    17
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 19 of 46 PageID #: 19




             In the event that a user changes computers, the user will typically transfer files from
              the old computer to the new computer, so as not to lose data. In addition, users often
              keep backups of their data on electronic storage media such as thumb drives, flash
              memory cards, CD-ROMs, or portable hard drives.

        29.      Based on the foregoing, I respectfully submit there is probable cause to believe that

FISHBEIN is engaged in (a) a scheme to defraud the U.S. Government and the Agencies in

connection with Agencies’ rental assistance programs, and (b) Medicaid fraud, and that evidence

of this criminal activity is likely to be found in the Subject Premises and on computers and

electronic media found in the Subject Premises.

III. Procedures for Searching ESI

    A. Execution of Warrant for ESI

        30.      Federal Rule of Criminal Procedure 41(e)(2)(B) provides that a warrant to search

for and seize property “may authorize the seizure of electronic storage media or the seizure or

copying of electronically stored information . . . for later review.” Consistent with Rule 41, this

application requests authorization to seize any computer devices and storage media and transport

them to an appropriate law enforcement facility for review. This is typically necessary for a

number of reasons:

             First, the volume of data on computer devices and storage media is often impractical
              for law enforcement personnel to review in its entirety at the search location.

             Second, because computer data is particularly vulnerable to inadvertent or intentional
              modification or destruction, computer devices are ideally examined in a controlled
              environment, such as a law enforcement laboratory, where trained personnel, using
              specialized software, can make a forensic copy of the storage media that can be
              subsequently reviewed in a manner that does not change the underlying data.

             Third, there are so many types of computer hardware and software in use today that it
              can be impossible to bring to the search site all of the necessary technical manuals and
              specialized personnel and equipment potentially required to safely access the
              underlying computer data.

             Fourth, many factors can complicate and prolong recovery of data from a computer
              device, including the increasingly common use of passwords, encryption, or other
                                                 18
2019.11.19
    Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 20 of 46 PageID #: 20




              features or configurations designed to protect or conceal data on the computer, which
              often take considerable time and resources for forensic personnel to detect and resolve.

     B. Review of ESI

        31.      Following seizure of any computer devices and storage media and/or the creation

of forensic image copies, law enforcement personnel (who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, agency

personnel assisting the government in this investigation, and outside technical experts under

government control) will review the ESI contained therein for information responsive to the

warrant.

        32.      In conducting this review, law enforcement personnel may use various techniques

to determine which files or other ESI contain evidence or fruits of the Subject Offenses. Such

techniques may include, for example:

             surveying directories or folders and the individual files they contain (analogous to
              looking at the outside of a file cabinet for the markings it contains and opening a drawer
              believed to contain pertinent files);

             conducting a file-by-file review by “opening” or reading the first few “pages” of such
              files in order to determine their precise contents (analogous to performing a cursory
              examination of each document in a file cabinet to determine its relevance);

             “scanning” storage areas to discover and possibly recover recently deleted data or
              deliberately hidden files; and

             performing electronic keyword searches through all electronic storage areas to
              determine the existence and location of data potentially related to the subject matter of
              the investigation2; and




2
 Keyword searches alone are typically inadequate to detect all relevant data. For one thing,
keyword searches work only for text data, yet many types of files, such as images and videos, do
not store data as searchable text. Moreover, even as to text data, there may be information properly
subject to seizure but that is not captured by a keyword search because the information does not
contain the keywords being searched.
                                                   19
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 21 of 46 PageID #: 21




             reviewing metadata, system information, configuration files, registry data, and any
              other information reflecting how, when, and by whom the computer was used.

        33.      Law enforcement personnel will make reasonable efforts to restrict their search to

data falling within the categories of evidence specified in the warrant. Depending on the

circumstances, however, law enforcement personnel may need to conduct a complete review of all

the ESI from seized devices or storage media to evaluate its contents and to locate all data

responsive to the warrant.

    C. Return of ESI

        34.      If the Government determines that the electronic devices are no longer necessary

to retrieve and preserve the data, and the devices themselves are not subject to seizure pursuant to

Federal Rule of Criminal Procedure 41(c), the Government will return these items, upon request.

Computer data that is encrypted or unreadable will not be returned unless law enforcement

personnel have determined that the data is not (i) an instrumentality of the offense, (ii) a fruit of

the criminal activity, (iii) contraband, (iv) otherwise unlawfully possessed, or (v) evidence of the

Subject Offenses.




                                                 20
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 22 of 46 PageID #: 22




IV. Conclusion and Ancillary Provisions

        35.    Based on the foregoing, I respectfully request the court to issue a warrant to seize

the items and information specified in Attachment A to this affidavit and to the Search and Seizure

Warrant.




                                           ___________________________________
                                           KRISTEN DUFOUR
                                           Special Deputy U.S. Marshal
                                           NY/NJ Regional Fugitive Task Force


Sworn to me through the transmission of this
Affidavit by reliable electronic means,
pursuant to Federal Rules of Criminal Procedure
41(d)(3) and 4.1 this,


  6 day of April, 2021
___


___________________________________
HON. LOIS BLOOM
UNITED STATES MAGISTRATE JUDGE




                                                21
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 23 of 46 PageID #: 23




                                       ATTACHMENT A

I. Premises to be Searched—Subject Premises

        The premises to be searched (the “Subject Premises”) are described as follows, and include
all locked and closed containers found therein:

        The Subject Premises is particularly described as a three-story home with a garage, located
        at 214 Beach 97th Street, Far Rockaway, New York. The front door to the Subject
        Premises is white and bears the number “214.” Below are photographs of the outside and
        inside of the Subject Premises:




2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 24 of 46 PageID #: 24




                                      2
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 25 of 46 PageID #: 25




II. Items to Be Seized

    A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

       The items to be seized from the Subject Premises consist of the following evidence, fruits,
and instrumentalities of violations of Title 18, United States Code, Sections 641 (theft of
government funds), 1341 (mail fraud), and 1343 (wire fraud), and 2 (aiding and abetting the
aforementioned offenses) (the “Subject Offenses”) described as follows:
                Evidence that PAUL FISHBEIN does not and has never lawfully owned the
                 following properties: (1) 1511A Commonwealth Avenue, Bronx, NY, (2) 1511B
                 Commonwealth Avenue, Bronx, NY, (3) 2529B Grand Avenue, Bronx, NY, (4)
                 305 Berriman Street, Brooklyn, NY, (5) 24-30 Beach Channel Drive, Queens, NY,
                 (6) 24-32 Beach Channel Drive, Queens, NY, (7) 24-36 Beach Channel Drive,
                 Queens, NY, (8) 480 Quincy Street, Brooklyn, NY, (9) 509 Rutland Road,
                 Brooklyn, NY, (10) 91-07 184th Street, Queens, NY, (11) 608 Van Buren Street,
                 Brooklyn, NY, (12) 309 Beach 88th Street, Queens, NY, (13) 117-55 140th Street,
                 Queens, NY, (14) 54-64 46th Street, Queens, NY, (15) 99-27 Francis Lewis Blvd,
                 Queens, NY, (16) 121-21 194th Street, Queens, NY, (17) 82 Utica Avenue,
                 Brooklyn, NY, (18) 551 Liberty Avenue, Brooklyn, NY, (19) 672 Van Siclen
                 Avenue, Brooklyn, NY, and (20) 189-32 113th Road, Queens, NY, (together, the
                 “Properties”), including evidence of fake/forged deeds, forged signatures on deeds,
                 including forged notary signatures, stolen or fake notary stamps/seals, and the use
                 of other people’s driver’s licenses and Social Security numbers;
                Evidence regarding the names of or other information about any identity theft
                 victims whose information may have been used in connection with the fake deeds
                 or other documentation for the Properties, including records and devices containing
                 stolen financial, business, and personal identification data, and any identification
                 documents in the name of, and any documents addressed to, any person other than
                 FISHBEIN;
                Evidence of any documentation or information FISHBEIN provided to or received
                 from the New York City Human Resources Administration (“HRA”), the New
                 York City Housing Preservation & Development (“HPD”), and the New York City
                 Housing Authority (“NYCHA,” and with HRA and HPD, the “Agencies”)
                 regarding the Properties;
                Evidence of any payments, including checks, debit cards, and electronic payments,
                 that FISHBEIN received from the HRA, HPD, or NYCHA with respect to the
                 Properties;
                Evidence concerning any mortgages and foreclosures on the Properties;
                Evidence concerning any lawsuits relating to the Properties;
                All communications about the Properties;
                Evidence of any co-conspirators, witnesses, or victims involved in FISHBEIN’s
                 scheme to defraud the Agencies;

                                                  3
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 26 of 46 PageID #: 26




                Evidence of FISHBEIN acting as the owner or landlord of the Properties, including
                 evidence of eviction proceedings FISHBEIN initiated against any clients the
                 Agencies placed in the Properties;
                Evidence of FISHBEIN’s weekly, monthly, or annual income since 2014, and
                 evidence of any assets or other financial resources FISHBEIN has had access to or
                 owned since 2014;
                Evidence of any documents or information submitted to or received from the United
                 States Government, the State of New York, or the City of New York, or any agency
                 thereof, related to Medicaid benefits;
                Evidence of any documents or information pertaining to any health insurance
                 companies that handled any claims for Medicaid on behalf of FISHBEIN;
                Evidence of communications with or regarding victims or witnesses of the Subject
                 Offenses;
                Evidence concerning ownership, use, or control by FISHBEIN of any bank
                 accounts used in connection with the Subject Offenses, including without
                 limitation, debit cards, deposit slips, bank receipts, checkbooks, check registers,
                 cashier’s checks, bank account opening documents, bank statements, and any other
                 bank account records;
                Evidence concerning ownership, control, or operation by FISHBEIN of 2166 Dean
                 LLC and of any other LLC, corporation, partnership, proprietorship, company, or
                 other business or legal entity, including without limitation, incorporation
                 paperwork, lease paperwork, invoices or bills, and documents relating to the
                 payment of fees relating to any such entities;
                Records of the location or disposition of criminal proceeds obtained from the
                 Agencies;
                Records and devices showing locations of other evidence of the Subject Offenses;
                Records and devices containing contact information of co-conspirators, including
                 telephone numbers, email addresses, addresses, and identifiers for instant
                 messaging and social medial accounts;
                Passwords or other information needed to access any computers, other electronic
                 devices, or online accounts; and
                Safes, key-lock strong boxes, suitcases, locked cabinets, and other types of locked
                 or closed containers used to store currency, books, records, documents, financial
                 instruments, and other items of the sort described above.

    B. Search and Seizure of Electronically Stored Information

        The items to be seized from the Subject Premises also include any computer devices and
storage media that may contain any electronically stored information falling within the categories
set forth in Section II.A of this Attachment above, including, but not limited to, desktop and laptop
computers, disk drives, modems, thumb drives, personal digital assistants, smart phones, digital
                                                  4
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 27 of 46 PageID #: 27




cameras, and scanners, as well as routers, modems, and network equipment used to connect to the
Internet. In lieu of seizing any such computer devices or storage media, this warrant also
authorizes the copying of such devices or media for later review.

        Included within the items to be seized from the Subject Premises are:

       1.       Any items or records needed to access the data stored on any seized or copied
computer devices or storage media, including but not limited to any physical keys, encryption
devices, or records of login credentials, passwords, private encryption keys, or similar information.

       2.     Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information
concerning the configuration of the seized or copied computer devices or storage media.

        3.     Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of the seized or copied computer devices or storage media.

    C. Review of ESI

        Following seizure of any computer devices and storage media and/or the creation of
forensic image copies, law enforcement personnel (who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive
to the warrant.

       In conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the warrant, including, for example:

            surveying various file “directories” and the individual files they contain (analogous to
             looking at the outside of a file cabinet for the markings it contains and opening a drawer
             believed to contain pertinent files);

            opening or cursorily reading the first few “pages” of such files in order to determine
             their precise contents;

            scanning storage areas to discover and possibly recover recently deleted files or
             deliberately hidden files;

            performing key word searches through all electronic storage areas to determine whether
             occurrences of language contained in such storage areas exist that are intimately related
             to the subject matter of the investigation; and

            reviewing metadata, system information, configuration files, registry data, and any
             other information reflecting how, when, and by whom the computer was used.


                                                   5
2019.11.19
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 28 of 46 PageID #: 28




       Law enforcement personnel will make reasonable efforts to search only for files,
documents, or other electronically stored information within the categories identified in Sections
II.A and II.B of this Attachment. However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the warrant.




                                                6
2019.11.19
Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 29 of 46 PageID #: 29




                      EXHIBIT A
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 30 of 46 PageID #: 30



Approved: ________________________________
          SARAH L. KUSHNER
          Assistant United States Attorney

Before:     THE HONORABLE DEBRA FREEMAN
            United States Magistrate Judge
            Southern District of New York             21 MAG 3643
- - - - - - - - - - - - - - - - - - X
                                    :          SEALED COMPLAINT
                                    :
UNITED STATES OF AMERICA
                                    :          Violations of
        - v. -                      :          18 U.S.C. §§ 641, 1341,
                                    :          1343, and 2
                                    :
PAUL FISHBEIN,
                                    :          COUNTIES OF OFFENSE:
                   Defendant.       :          BRONX AND NEW YORK
                                    :
- - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          ALISON LAZARO, being duly sworn, deposes and says that
she is a Special Investigator with the New York City Department
of Investigation (“DOI”), and charges as follows:

                               COUNT ONE
                      (Theft of Government Funds)

          1.   From at least in or about 2013 up to and
including at least in or about the present, in the Southern
District of New York and elsewhere, PAUL FISHBEIN, the
defendant, did embezzle, steal, purloin, and knowingly convert
to his use and that use of another, and without authority, did
sell, convey, and dispose of records, vouchers, money and things
of value of the United States, and a department and agency
thereof, to wit, the United States Department of Housing and
Urban Development (“HUD”), which exceeded the sum of $1,000, and
did receive, conceal, and retain the same with intent to convert
it to his own gain, knowing it to have been embezzled, stolen,
purloined and converted, to wit, the defendant fraudulently
received rental subsidy payments—that included federal funds
from HUD—for at least 20 properties (the “Properties”) in New
York City that did not belong to him.

          (Title 18, United States Code, Sections 641 and 2.)
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 31 of 46 PageID #: 31



                                COUNT TWO
                              (Wire Fraud)

          2.   From at least in or about 2013 up to and
including at least in or about the present, in the Southern
District of New York and elsewhere, PAUL FISHBEIN, the
defendant, willfully and knowingly, having devised and intending
to devise a scheme and artifice to defraud, and for obtaining
money and property by means of false and fraudulent pretenses,
representations, and promises, and attempting to do so, did
transmit and cause to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds, for the purpose
of executing such scheme and artifice, to wit, FISHBEIN
fraudulently obtained money from New York City’s Human Resources
Administration (“HRA”), New York City’s Housing Preservation &
Development (“HPD”), and the New York City Housing Authority
(“NYCHA”) (collectively, the “Agencies”), by falsely claiming to
be the landlord and owner of the Properties and renting out the
Properties to homeless families under the auspices of the
Agencies’ rental assistance programs, and in connection
therewith and in furtherance thereof, FISHBEIN transmitted and
caused to be transmitted, for example, interstate electronic
mail.

      (Title 18, United States Code, Sections 1343 and 2.)

                               COUNT THREE
                              (Mail Fraud)

          3.   From at least in or about 2013 through at least
in or about the present, in the Southern District of New York
and elsewhere, PAUL FISHBEIN, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by
means of false and fraudulent pretenses, representations, and
promises, for the purpose of executing such scheme and artifice
and attempting so to do, did place in a post office and
authorized depository for mail matter, matters and things to be
sent and delivered by the United States Postal Service, and did
deposit and cause to be deposited matters and things to be sent
and delivered by private and commercial interstate carriers, and
did take and receive therefrom, such matters and things, and did
knowingly cause to be delivered by mail and such carriers
according to the directions thereon, and at the places at which
they were directed to be delivered by the person to whom they
were addressed, such matters and things, to wit, FISHBEIN
fraudulently obtained money from the HRA, HPD, and NYCHA by

                                     2
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 32 of 46 PageID #: 32



falsely claiming to be the landlord and owner of the Properties
and renting out the Properties to homeless families under the
auspices of the Agencies’ rental assistance programs, and in
doing so, mailed or caused to be mailed to or by those Agencies,
including the HPD’s office in New York, New York, packages of
paperwork landlords were required to fill out and submit in
order to participate in the Agencies’ programs, and caused the
Agencies to send FISHBEIN checks as the purported landlord of
the Properties, including by mail.

      (Title 18, United States Code, Sections 1341 and 2.)

                              COUNT FOUR
                     (Theft of Government Funds)

          4.   From at least in or about 2014 up to and
including at least in or about the present, in the Southern
District of New York and elsewhere, PAUL FISHBEIN, the
defendant, did embezzle, steal, purloin, and knowingly convert
to his use and that use of another, and without authority, did
sell, convey, and dispose of records, vouchers, money and things
of value of the United States, and a department and agency
thereof, to wit, the United States Department of Health & Human
Services (“HHS”), the federal agency responsible for the
Medicaid program, which exceeded the sum of $1,000, and did
receive, conceal, and retain the same with intent to convert it
to his own gain, knowing it to have been embezzled, stolen,
purloined and converted, to wit, the defendant received more
than $47,000 in Medicaid benefits to which he was not entitled.

       (Title 18, United States Code, Sections 641 and 2.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          5.   I am a Special Investigator with the DOI and I
have been personally involved in the investigation of this
matter. This affidavit is based upon my personal participation
in the investigation of this matter, my conversations with other
law enforcement officers, as well as my examination of reports
and other records. Because this affidavit is being submitted
for the limited purpose of establishing probable cause, it does
not include all the facts that I have learned during the course
of my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.


                                     3
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 33 of 46 PageID #: 33



          6.   Through my training and experience, I have become
familiar with various public assistance programs that are
administered by New York City and New York State.

                 The Rental Assistance Program Fraud

                   HRA’s Rental Assistance Program

          7.   Based on my training and experience,
conversations I have had with representatives of HRA, and my
review of materials obtained from HRA and publicly available
information on HRA’s website, I have learned, among other
things, that:

               a.   HRA administers a rental assistance program
(the “Rental Assistance Program”) that helps homeless families
move out of the shelter system and into stable housing.

               b.   Landlords who participate in the Rental
Assistance Program rent housing to homeless families, and in
turn, HRA pays participating landlords, among other things, (i)
the first month’s rent; (ii) a landlord bonus at signing, which
is currently $4,300; and (iii) a rent supplement for either the
first 3 or 11 months’ rent, which is paid in a lump sum at the
time of the lease.

               c.   In addition, if a landlord uses the services
of a broker in renting out the property, HRA will pay the broker
a broker’s fee equal to 15 percent of the annual rent.

               d.   These and other program-related payments
from HRA to participating landlords and brokers include funds
from the federal government.

               e.   Properties that landlords rent out must be
clear of a specific set of violations and satisfy basic safety
and living conditions.

                   HPD’s Section 8 Housing Program

          8.   Based on my training and experience,
conversations I have had with representatives of HPD, and my
review of materials obtained from HPD and publicly available
information on the HPD’s website, I have learned, among other
things, that:

               a.   Like the HRA, HPD offers a rental subsidy
program that helps provide critical affordable housing to New

                                     4
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 34 of 46 PageID #: 34



Yorkers in need. A property owner who participates in this
program receives guaranteed monthly rent payments, among other
benefits.

               b.   HPD’s program is funded entirely by the
federal government.

               c.   Specifically, HPD offers a Housing Choice
Voucher program, which is also known as Section 8 (“HPD’s
Section 8 Housing Program”). This program provides federal
funding to local housing agencies to assist eligible low-income
families with rental subsidies toward decent, safe, and
affordable housing. Participating families pay a certain
percentage of their income toward rent and HPD pays the
difference directly to the landlord.

               d.   A unit rented out under this program must
meet federal “Housing Quality Standards” to be approved and the
owner must maintain the unit in accordance with those standards.
These standards are based on the minimum criteria for safe
housing. For example, every Section 8 unit must have heat, hot
and cold water, and an operable window in each living room and
bedroom.

               e.   During the leasing process for this program,
HPD generates and mails to the landlord a Housing Assistance
Payments Contract, which the landlord must sign and return to
HPD.

               f.   HPD pays participating landlords by check.
Such checks are printed and mailed to a landlord from an office
in New York, New York.

                  NYCHA’s Section 8 Housing Program

          9.   Based on my training and experience,
conversations I have had with representatives of NYCHA, and my
review of materials obtained from NYCHA and publicly available
information on NYCHA’s website, I have learned, among other
things, that:

               a.   NYCHA also operates a Section 8 program
(“NYCHA’s Section 8 Housing Program”), which provides assistance
to eligible low- and moderate-income families to rent housing in
the private market.

               b.   Eligibility for this program is based on a
family’s gross annual income and family size.

                                     5
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 35 of 46 PageID #: 35




               c.   NYCHA’s Section 8 Housing Program works as a
rental subsidy that allows families to pay a reasonable amount
of their income toward their rent. In general, families pay no
more than 40 percent of their adjusted monthly income toward
their rent share. NYCHA pays the remaining amount to the
property owner on the family’s behalf.

               d.   A unit rented out under NYCHA’s Section 8
Housing Program must also meet federal “Housing Quality
Standards” to be approved and the owner must maintain the unit
in accordance with those standards.

               e.   NYCHA’s Section 8 Housing Program is
federally funded by HUD.

                  f.   NYCHA makes monthly payments to owners
electronically.

 Overview Of FISHBEIN’s Fraud On The Rental Assistance Programs

          10. Based on my participation in this investigation,
and as detailed below, I have learned, among other things, that
PAUL FISHBEIN, the defendant, defrauded HRA’s Rental Assistance
Program and HPD’s and NYCHA’s respective Section 8 Housing
Programs (collectively, the “Rental Assistance Programs”) by
falsely claiming to be the owner and landlord of the Properties,
renting out the Properties to homeless and low/moderate-income
families through the Rental Assistance Programs, and collecting
money (including federal funds) from HRA, HPD, and NYCHA as the
purported owner and landlord of the Properties.

          11. In addition, PAUL FISHBEIN, the defendant,
falsely represented to HRA that he used a broker to rent out the
Properties, and collected and kept for himself certain broker’s
fees that HRA issued for the Properties.

          12. PAUL FISHBEIN, the defendant, not only enriched
himself by defrauding the HRA, HPD, and NYCHA, he also took
advantage of the homeless and in-need families who were placed
in the Properties. For example, most of the Properties that
Fishbein rented out were dilapidated and uninhabitable.
Moreover, even though he was not the lawful owner of the
Properties, FISHBEIN often evicted families shortly after they
were placed in the Properties.

          13. Through this scheme, PAUL FISHBEIN, the
defendant, fraudulently obtained more than $1.5 million from

                                     6
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 36 of 46 PageID #: 36



HRA, HPD, and NYCHA from at least in or about 2013 to in or
about the present. Of that amount, more than $270,000 consisted
of federal funds.

                                The Fraud

          14. Based on my review of documents obtained from the
HRA, I know, among other things, that PAUL FISHBEIN, the
defendant, defrauded HRA, HPD, and/or NYCHA by falsely claiming
to be the owner and landlord of 20 Properties in New York City
and renting out those Properties as his own pursuant to the
Rental Assistance Programs. In general, this scheme worked in
the same manner with respect to each of the Properties. For
example, with respect to three of the Properties that were
located in the Bronx, New York (“Bronx Property-1,” “Bronx
Property-2,” and “Bronx Property-3,” and collectively, the
“Bronx Properties”), the scheme worked as follows:

                            Bronx Property-1

          15. Based on my review of publicly available
documents obtained from New York’s “Automated City Register
Information System” (“ACRIS”), and mortgage records for Bronx
Property-1 obtained from a bank (“Mortgagor-1”), I know that, in
or about February 2008, an individual (“Buyer-1”) purchased
Bronx Property-1 for approximately $600,000, with approximately
$521,000 paid for by a mortgage.

          16. Based on my review of court records, I know that,
in or about 2009, Mortgagor-1 filed a foreclosure action
(“Foreclosure Action-1”) against Bronx Property-1.

          17. Based on my review of publicly available
documents obtained from ACRIS and documents obtained from HRA, I
have learned, among other things, that in or about January 2013,
while Foreclosure Action-1 was ongoing, a purported deed
(“Purported Deed-1”) was filed on ACRIS, which claimed to
transfer Bronx Property-1 from Buyer-1 to 2166 Dean LLC, an
entity owned by PAUL FISHBEIN, the defendant. Purported Deed-1
stated that 2166 Dean LLC purchased Bronx Property-1 for $0.

          18. Based on my comparison of Buyer-1’s signature on
the deed from 2008, to the signature on Purported Deed-1, along
with the fact that PAUL FISHBEIN, the defendant, purportedly
purchased Bronx Property-1 for $0, I believe that Buyer-1’s
signature was forged on Purported Deed-1 and that Buyer-1 never
sold Bronx Property-1 to FISHBEIN, or to 2166 Dean LLC.


                                     7
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 37 of 46 PageID #: 37



          19. Based on my review of court records, I have
learned, among other things, that in or about 2016, a judgment
of foreclosure and sale was issued in Foreclosure Action-1,
awarding Mortgagor-1 ownership over Bronx Property-1.

          20. Despite the fact that PAUL FISHBEIN, the
defendant, was not the lawful owner of Bronx Property-1, I know
based on my review of bank records and records obtained from HRA
that:

               a.   From at least in or about 2015 through at
least in or about 2019, FISHBEIN represented himself to HRA as
the owner and landlord of Bronx Property-1 and rented out Bronx
Property-1 through HRA’s Rental Assistance Program. During this
time period, FISHBEIN received at least approximately $72,726.27
from HRA as the purported owner and landlord of Bronx Property-
1.

               b.   In addition, on the required paperwork that
FISHBEIN submitted to HRA, FISHBEIN claimed that he used the
services of a broker (“Broker-1”) in renting out Bronx Property-
1. On that paperwork, FISHBEIN attested that he was “not the
broker nor in any way associated with the Agency charging a
broker’s fee for the procurement of [Bronx Property-1]” and that
he “will not receive any part or all of the [b]roker’s fee
directly or indirectly from the broker.”

               c.   The statements above about the broker’s fee
were false. FISHBEIN—and not Broker-1—was the one who actually
received the broker’s fees HRA issued for Bronx Property-1.
Specifically, based on my review of bank records, I know that,
although HRA issued checks in the name of Broker-1, such checks
were deposited into either an account (“Bank Account-1”) at TD
Bank that was held in the name of an entity owned by FISHBEIN
and for which FISHBEIN was the signatory, or an account (“Bank
Account-2”) at Chase that was held in the name of 2166 Dean LLC
and for which FISHBEIN was the signatory, and that money was not
subsequently transferred to Broker-1.

                            Bronx Property-2

          21. Based on my review of publicly available
documents obtained from ACRIS, and my review of mortgage records
for Bronx Property-2 obtained from a bank (“Mortgagor-2”), I
know that in or about February 2008, an individual (“Buyer-2”)
purchased Bronx Property-2 for approximately $600,000, with
approximately $533,850 paid for by a mortgage (“Mortgage-2”).


                                     8
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 38 of 46 PageID #: 38



          22. Based on my review of publicly available
documents obtained from ACRIS, I know that in or about January
2013, a purported deed (“Purported Deed-2”) was filed on ACRIS,
which claimed to transfer Bronx Property-2 from Buyer-2 to 2166
Dean LLC, PAUL FISHBEIN, the defendant’s, entity. Purported
Deed-2 stated that 2166 Dean LLC purchased Bronx Property-2 for
$0.

          23. Based on my conversations with Buyer-2, I have
learned, among other things, that Purported Deed-2 was actually
a forgery, Buyer-2’s signatures on Purported Deed-2 were forged,
and Buyer-2 never sold Bronx Property-2 to PAUL FISHBEIN, the
defendant, or to 2166 Dean LLC.

          24. Based on my review of mortgage records, I have
learned, among other things, that, in or about 2015, Bronx
Property-2 was sold by Mortgagor-2 at a foreclosure sale to a
third party.

          25. Despite the fact that PAUL FISHBEIN, the
defendant, was not the lawful owner of Bronx Property-2, I know
based on my review of bank records and records obtained from HRA
that:

               a.   From at least in or about 2014 through at
least in or about 2016, FISHBEIN represented himself to HRA as
the owner and landlord of Bronx Property-2 and rented out Bronx
Property-2 through HRA’s Rental Assistance Program. During this
time period, FISHBEIN received at least approximately $19,592.11
from HRA as the purported owner and landlord of Bronx Property-
2.

               b.   In addition, on the required paperwork that
FISHBEIN submitted to HRA, FISHBEIN claimed that he used the
services of Broker-1 in renting out Bronx Property-2. On that
paperwork, FISHBEIN attested that he was “not the broker nor in
any way associated with the Agency charging a broker’s fee for
the procurement of [Bronx Property-2]” and that he “will not
receive any part or all of the [b]roker’s fee directly or
indirectly from the broker.”

               c.   The statements above about the broker’s fee
were false. FISHBEIN—and not Broker-1—was the one who actually
received the broker’s fees HRA issued for Bronx Property-2.
Specifically, based on my review of bank records, I know that,
although HRA issued checks in the name of Broker-1, such checks
were deposited into either Bank Account-1 or Bank Account-2, and
that money was not subsequently transferred to Broker-1.

                                     9
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 39 of 46 PageID #: 39




          26. Based on my review of bank records and records
obtained from HPD, I know, among other things, that from at
least in or about 2014 to at least in or about 2016, PAUL
FISHBEIN, the defendant, also represented himself to HPD as the
owner and landlord of Bronx Property-2 and rented out Bronx
Property-2 through HPD’s Section 8 Housing Program. During this
time period, FISHBEIN received at least approximately
$27,855.83—all of which were federal funds—from HPD as the
purported owner and landlord of Bronx Property-2. At least some
of this money was paid to FISHBEIN by checks that were mailed to
him from New York, New York.

                            Bronx Property-3

          27. Based on my review of publicly available
documents obtained from ACRIS, and my review of mortgage records
for Bronx Property-3 obtained from a bank (“Mortgagor-3”), I
know that, in or about July 2008, an individual (“Buyer-3”)
purchased Bronx Property-3 for approximately $705,000, with
$627,450 paid for by a mortgage (“Mortgage-3”).

          28. Based on my review of travel records obtained
from U.S. Customs and Broder Protection, I know that Buyer-3
left the United States in or about October 2008, and has not
returned to the United States since then.

          29. Based on my review of publicly available
documents obtained from ACRIS, I know that in or about December
2012, a purported deed (“Purported Deed-3”) was filed on ACRIS,
which claimed to transfer Bronx Property-3 from Buyer-3 to 2166
Dean LLC, PAUL FISHBEIN’, the defendant’s, entity. Purported
Deed-3 stated that 2166 Dean LLC purchased Bronx Property-3 for
$0.

          30. Based on the facts that Buyer-3 was not in the
United States at the time Buyer-3 purportedly sold Bronx
Property-3 to PAUL FISHBEIN, the defendant, for $0, and my
comparison of Buyer-3’s signatures on the 2008 deed and on
Purported Deed-3, I believe that Buyer-3’s signatures on
Purported Deed-3 were forged, and that Buyer-3 never sold Bronx
Property-3 to FISHBEIN, or to 2166 Dean LLC.

          31. Despite the fact that PAUL FISHBEIN, the
defendant, was not the lawful owner of Bronx Property-3, I know
based on my review of records obtained from HRA that from at
least in or about 2013 through at least in or about 2020,
FISHBEIN represented himself to HRA as the owner and landlord of

                                     10
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 40 of 46 PageID #: 40



Bronx Property-3 and rented out Bronx Property-3 through HRA’s
Rental Assistance Program. During this time period, FISHBEIN
received at least approximately $80,707 from HRA as the
purported owner and landlord of Bronx Property-3.

          32. Based on my review of records obtained from
NYCHA, I know, among other things, that from at least in or
about 2013 through at least in or about the present, PAUL
FISHBEIN, the defendant, also represented himself to NYCHA as
the owner and landlord of Bronx Property-3 and rented out Bronx
Property-3 through NYCHA’s Section 8 Housing Program. During
this time period, FISHBEIN received at least approximately
$174,183.20—all of which were federal funds—from NYCHA as the
purported owner and landlord of Bronx Property-3.

                          The Other Properties

          33. Based on my review of publicly available
documents obtained from ACRIS, records obtained from HRA,
mortgage records, bank records, and court documents, as well as
my conversations with others, including some of the buyers who
purportedly sold their Properties to PAUL FISHBEIN, the
defendant, I have learned, among other things, that FISHBEIN was
never the lawful owner of the other Properties. Specifically, I
have learned, among other things, the following:

               a.   FISHBEIN’s scheme to defraud HRA extended to
the other Properties as well.

               b.   Just as he did with the Bronx Properties,
FISHBEIN falsely represented to HRA that he was the owner and
landlord of the other Properties, and rented out those
Properties to homeless families under the auspices of HRA’s
Rental Assistance Program.

               c.   FISHBEIN fraudulently collected landlord
rental subsidy payments from HRA as the purported owner and
landlord of the other Properties.

               d.   FISHBEIN falsely claimed that brokers were
used in renting out the other Properties, and fraudulently
collected at least some of the broker’s fees that HRA issued as
a result for those Properties.

          34. In addition, based on my review of records
obtained from HPD, I have also learned, among other things, that
in addition to Bronx Property-2, PAUL FISHBEIN, the defendant,
fraudulently obtained money from HPD for one of the other

                                     11
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 41 of 46 PageID #: 41



Properties (“Property-4”) by falsely claiming to be the owner
and landlord of Property-4. Specifically, from at least in or
about 2014 through at least in or about the present, FISHBEIN
rented out Property-4 through HPD’s Section 8 Housing Program as
the purported owner and landlord of Property-4. In doing so,
FISHBEIN received at least approximately $90,616.16 from HPD.

          35. Based on my review of documents obtained from the
Agencies and my review of emails obtained from PAUL FISHBEIN,
the defendant’s, Yahoo email account (“Yahoo Email Account”),
whose servers are located in California, I have learned, among
other things, that FISHBEIN was repeatedly in violation of the
basic housing standards with which he, as the purported owner
and landlord of the Properties, was required to comply.
Moreover, FISHBEIN rented out the Properties even though many of
them were dilapidated and uninhabitable, and failed to comply
with even basic safety and living conditions. Finally, despite
these conditions and the fact that FISHBEIN was not the lawful
owner of the Properties, FISHBEIN often evicted families shortly
after they were placed in one of the Properties.

          36. Based on my review of emails obtained from the
Yahoo Email Account, I have learned, among other things, that
PAUL FISHBEIN, the defendant, and the Agencies communicated
about the Properties via email during the relevant time period.
For example, a representative of HPD located in New York, New
York emailed FISHBEIN about one of the Properties he sought to
rent out through HPD’s Section 8 Housing Program.

                           The Medicaid Fraud

                          The Medicaid Program

          37. Based on my review of records obtained from HRA
as well as my conversations with employees of the New York State
Office of the Welfare Inspector General, my training and
experience, and my participation in this case and in prior
investigations into New York public assistance program fraud, I
know, among other things, the following:

               a.   Medicaid is a health insurance program for
low-income adults, children, pregnant women, elderly adults and
people with disabilities.

               b.   Medicaid is funded jointly by states and the
federal government. The funds from the federal government come
from HHS.


                                     12
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 42 of 46 PageID #: 42



               c.   Medicaid is administered by states,
according to federal requirements.

               d.   In New York State, the Medicaid program is
administered by the New York State Department of Health.

               e.   In New York City, an eligible adult may
apply for Medicaid through HRA.

               f.   In New York, an adult may be eligible for
Medicaid if he/she (1) has high medical bills, (2) receives
Supplemental Security Income, and/or (3) meets certain financial
requirements.

               g.   In New York, to be eligible for Medicaid
based on financial requirements, an adult must make below a
certain monthly income and not have “resources”—that is, assets
owned and/or available to the adult—above a certain amount. The
qualifying monthly income and resource levels vary depending on
family size.

               h.   The monthly income and resource levels for a
family of one for the years 2014 through 2021 were as follows:

                  Year       Monthly      Resource Level
                             Income
                  2014       $809         $14,550
                  2015       $825         $14,850
                  2016       $825         $14,850
                  2017       $825         $14,850
                  2018       $842         $15,150
                  2019       $859         $15,450
                  2020       $875         $15,750
                  2021       $884         $15,900

          i.   The monthly income and resource levels for a
family of two for the years 2014 through 2021 were as follows:

                 Year        Monthly      Resource Level
                             Income
                 2014        $1,192       $21,450
                 2015        $1,209       $21,750
                 2016        $1,209       $21,750
                 2017        $1,209       $21,750
                 2018        $1,233       $22,200
                 2019        $1,267       $22,800
                 2020        $1,284       $23,100
                 2021        $1,300       $23,400
                                     13
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 43 of 46 PageID #: 43



                                The Fraud

          38. Based on my review of records obtained from HRA
and my conversations with representatives in HRA’s Medicaid
department, I have learned, among other things, that:

               a.   From at least in or about 2014 through at
least in or about the present, PAUL FISHBEIN, the defendant,
received Medicaid benefits based on his representations to HRA
that he was eligible for such benefits based on Medicaid’s
financial requirements.

               b.   Specifically, from at least in or about 2014
through at least in or about the present, FISHBEIN represented
to HRA—for purposes of obtaining Medicaid benefits—that he
worked at a company called LMF Credit Services Inc. and that his
income was approximately $150 a week—that is, approximately $600
a month or approximately $7,200 a year.

               c.   FISHBEIN did not report any other income or
any other financial resources for purposes of establishing his
eligibility for Medicaid.

               d.   FISHBEIN—whom I believe, based on my review
of his emails, was married at all relevant times—claimed he was
the only member of his family for purposes of establishing his
eligibility for Medicaid.

               e.   FISHBEIN’s application and/or renewal for
Medicaid benefits were processed in New York, New York.

          39. Based on my review of bank records, however, and
based on the information discussed above in Paragraphs 13 to 34,
as well as my review of emails obtained from the Yahoo Email
Account, I know that PAUL FISHBEIN, the defendant, made much
more than $150 a week. Specifically, I know, among other
things, that:

               a.   In 2014, FISHBEIN received at least
approximately $243,465 from HRA, HPD, and/or NYCHA as the
purported owner and landlord of the Properties and of other real
estate in New York City.

               b.   In 2015, FISHBEIN received at least
approximately $426,203 from HRA, HPD, and/or NYCHA as the
purported owner and landlord of the Properties and of other real
estate in New York City.


                                     14
 Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 44 of 46 PageID #: 44



               c.   In 2016, FISHBEIN received at least
approximately $419,946 from HRA, HPD, and/or NYCHA as the
purported owner and landlord of the Properties and of other real
estate in New York City.

               d.   In 2017, FISHBEIN received at least
approximately $323,680 from HRA, HPD, and/or NYCHA as the
purported owner and landlord of the Properties and of other real
estate in New York City.

               e.   In 2018, FISHBEIN received at least
approximately $473,733 from HRA, HPD, and/or NYCHA as the
purported owner and landlord of the Properties and of other real
estate in New York City.

               f.   In 2019, FISHBEIN received at least
approximately $313,376 from HRA, HPD, and/or NYCHA as the
purported owner and landlord of the Properties and of other real
estate in New York City.

               g.   In 2020, FISHBEIN received at least
approximately $73,761 from HRA, HPD, and/or NYCHA as the
purported owner and landlord of the Properties and of other real
estate in New York City.

               h.   From at least in or about January 2021 to
April 2021, FISHBEIN received at least approximately $23,000
from the HRA, HPD, and/or NYCHA as the purported owner and
landlord of the Properties and of other real estate in New York
City.

          40. Based on my review of records obtained from HRA,
I know that PAUL FISHBEIN, the defendant, did not report any of
this income for purposes of establishing his eligibility for
Medicaid.

          41. In addition, based on my review of bank records,
I know that the amount of money that PAUL FISHBEIN, the
defendant, had in his bank accounts at any given time from at
least in or about 2014 through at least in or about the present,
exceeded the maximum “resource level” that one must have to
qualify for Medicaid.

          42. Based on my review of records obtained from HRA,
I know, among other things, that despite the fact that PAUL
FISHBEIN, the defendant, was not eligible for Medicaid benefits,
he received at least approximately $47,621 in Medicaid benefits


                                     15
  Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 45 of 46 PageID #: 45



from at least in or about 2014 through at least in or about the
present.

          WHEREFORE, deponent respectfully requests that a
warrant issue for the arrest of PAUL FISHBEIN, the defendant,
and that he be arrested, and imprisoned or bailed, as the case
may be.


                           s/Alison Lazaro, by the Court, with permission
                                  __________________________________
                                  Alison Lazaro
                                  Special Investigator
                                  New York City
                                  Department of Investigations


Sworn to me through the transmission of this
Affidavit by reliable electronic means
(FaceTime), pursuant to Federal Rules of
Criminal Procedure 41(d)(3) and 4.1 this,

2nd
 __ day of April, 2021


______________________________
THE HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                      16
               Case 1:21-mj-00418-LB Document 1 Filed 04/06/21 Page 46 of 46 PageID #: 46
Mod AO 442 (09/13) Arrest Warrant    AUSA Name & Telno: Sarah Kushner, Tel: 212-637-2676


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Southern District of New York

                  United States of America
                             v.
                       PAUL FISHBEIN
                                                                   )
                                                                   )        Case No.      21 MAG 3643
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)     Paul Fishbein                                                                                       ,
who is accused of an offense or violation based on the following document filed with the court:

’ Indictment             ’ Superseding Indictment         ’ Information        ’ Superseding Information             ’ Complaint
’ Probation Violation Petition             ✔ Supervised Release Violation Petition
                                           ’                                             ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:
  Violations of 18 U.S.C. §§ 641, 1341, 1343, and 2




Date:         04/02/2021
                                                                                          Issuing officer’s signature

City and state:       New York, NY                                         Hon. Debra Freeman, U.S. Magistrate Judge, SDNY
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title
